PROVOSTY, J.
Plaintiff alleges that, ■owing to the rottenness of the window frame of the house leased by defendant to her husband, in which they lived, the appliance fox-holding up the sash gave way, and the sash fell upon her hand and crushed it, and she sues the defendant lessor in damages. She founds her action xxpon the following article of the Civil Code:
“Art. 2717. The expenses of the repairs, which unforeseen events ox- decay may render necessary, must be supported by the lessor-, though such repairs be of the nature of those which are usually done by the lessee.”
But the case falls under article 2716, which reads:
“The repairs, which must be made at the expense of the tenant, are those which, during the lease, it becomes íxccessary to make: * * *
“To windows, shuttex-s, partitions, shop windows, locks and hinges, and everything of that kind, according to the custom of the place.”
Inasmuch as the person in default for failure to make the repair was plaintiff’s husband, she cannot recover of defendant. The trial coui-t so held.
Judgment affirmed, at appellant’s cost.